Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for IDS dated: 3/24/21 after allowance. Claims 1-20 are pending for consideration. Claims 8 and 18 are cancelled
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/21  was filed after the mailing date of the Notice of Allowance on 1/22/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21has been entered.

Allowable Subject Matter
Claims 1-7, 9-17 and 19-20  are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations in combination of rest of claimed limitations:
As recited by claim 1;
a telematics device in the vehicle configured to receive at variable data sampling rate, raw data of vehicle telematics information comprising two or more of: energy usage, rate of energy consumption, equipment type, vehicle owner's information, a vehicle location, a duration of vehicle in the location, parking and moving violation, vehicle fines, distance travelled on the vehicle, and weight and size of equipment; and a transmission device , and wherein the telematics device is configured to receive one or a combination of: public emergency alert announcement, captured images and associated data for matching to an object of interest in the public emergency alert announcement, optical sensors data, on-board laser and sonar pulsed sensor and imaging camera data to render the captured images and associated data for remote analysis by the at least one of the third party entity device, the government device and the mobile device.
As recited by claim 11;
receiving by a server, compressed raw data of vehicle telematics information which are compressed before being transmitted from a transmission device of a vehicle, the raw data of vehicle telematics information indicates energy and equipment use in the vehicle over a period of time, wherein the raw data of vehicle telematics information are received at variable data sampling rate by a telematics device, and the raw data of vehicle telematics information includes two or more of: energy usage, rate of energy consumption, equipment type, vehicle owner's information, a vehicle location, a duration of vehicle in the location, parking and moving violation, vehicle fines, distance travelled on the vehicle, and weight and size of equipment; and processing the raw data of the vehicle telematics information to determine a usage charge or a tax; and directly transmitting through a network, the usage charge or the tax to at least one of a third party entity device, a government device and a mobile device in order to determine a usage charge based on the vehicle telematics information, and wherein the telematics device is configured to receive one or a combination of: public emergency alert announcement, captured images and associated data for matching to an object of interest in the public emergency alert announcement, optical sensors data, on-board laser and sonar pulsed sensor and imaging camera data to render the captured images and associated data for remote analysis by the at least one of the third party entity device, the government device and the mobile device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
telematics packets from a vehicle telematics unit. Each of the multiple telematics packets includes operating data from a vehicle, associated with a driver and a time or time interval. The network device identifies the sender as the driver based on information from the text message indication, identifies a sending time of the text message based on the text message indication, and identifies one of the telematics packets with a time or time interval that corresponds to the sending time of the text message. The network device identifies, based on the telematics packet and the text message indication, that the vehicle was being operated during the sending time of the text message and logs a texting-while-driving incident associated with the particular driver. Any inquiry concerning this communication or earlier communications from
the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Tuesday through Friday from 9 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen, can be reached on (571)272-31707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.\
/INDER P MEHRA/           Primary Examiner, Art Unit 2647